*747Contrary to the defendant’s contention, upon reargument, the County Court properly adhered to its prior determination denying that branch of his motion which was to dismiss the indictment on the ground that he was deprived of his statutory right to a speedy trial (see CPL 30.30).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of the crimes charged beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Although we agree with the defendant that the County Court erred in admitting certain summary exhibits introduced by the People that bore a column heading entitled, “Stolen Sales Tax,” that error was harmless, as there was overwhelming evidence of the defendant’s guilt and no significant probability that the error contributed to his conviction (see People v Crimmins, 36 NY2d 230, 241-242 [1975]).
Under the particular circumstances here, the sentences are excessive to the extent indicated herein.
The defendant’s remaining contentions are without merit. Rivera, J.P, Florio, Leventhal and Roman, JJ., concur.
Motion by the respondent on an appeal from a judgment of *748the County Court, Rockland County, rendered April 20, 2010, inter alia, for this Court to take judicial notice of three documents annexed to its motion papers as exhibits A, B, and C, respectively. By decision and order on motion of this Court dated March 10, 2011, that branch of the motion which was for this Court to take judicial notice of the three documents was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the branch of the motion which was for this Court to take judicial notice of three documents annexed to its motion papers as exhibits A, B, and C, respectively, is granted. Rivera, J.E, Florio, Leventhal and Roman, JJ., concur.